Per Curiam,
The first and second specifications may be dismissed with the remark that they are not according to rule: Huckestein v. Kelly & Jones Co., 139 Pa. 201.
When correctly read in connection with its context there is no error in the excerpt from the learned judge’s charge, recited in the third specification.
There was no error in refusing plaintiff’s points for charge recited in the fourth, fifth, sixth and eight specifications respectively, nor in the learned judge’s answer to their point recited in the seventh specification.
The defendants’ points for charge recited in the ninth and tenth specifications, respectively, were rightly affirmed, and the questions of fact involved therein properly submitted to the jury. Both of these controlling propositions were fully warranted by the testimony, and the jury having found the facts to be as therein stated, could not do otherwise than render a verdict in favor of the defendants. They must have found from the evidence that the lease from Stewart to Kemp was made while the latter was in possession of the land claiming the same as his own, not for the purpose of creating the relation of landlord and tenant between Stewart and Kemp, but under pretence on the part of Stewart that it was for the protection of Kemp, and under promise that Stewart would perfect Kemp’s title by conveying to him any title that Stewart might have; and further, that Kemp and those claiming under him were in exclusive and continuous possession of the land in dispute, claiming it as their own, for more than twenty-one years prior to the commencement of this action.
The case was well tried, and we find nothing in the record-that would justify a reversal of the judgment.
Judgment affirmed.